City Audit — Filing — State Auditor A city or town must file certified copies of its audit with the State Auditor within nine months after the close of the fiscal year in which they must first make an audit according to the schedule set out in 11 Ohio St. 20.2 [11-20.2] (1968), and every year thereafter.  The Attorney General has considered your recent letter in which you refer to 11 Ohio St. 20.4 [11-20.4] (1968), and ask the following question: "On what date will the City or Town be delinquent if they do not file an annual audit with the State Auditor? Title 11 Ohio St. 20.4 [11-20.4] (1968), reads as follows: "In the event a city or town subject to the provisions hereof does not file a copy of its audit as provided in Section 1  11 Ohio St. 20.2 [11-20.2] (1968), the State Auditor shall notify the Oklahoma Tax Commission which shall withhold from said city or town its monthly allocations of gasoline taxes until such report is filed." Title 11 Ohio St. 20.2 [11-20.2] (1968), provides as follows: "The governing body of each city and town with an income of Twelve Thousand Dollars ($12,000.00) or more to its General Fund during its fiscal year shall cause to be prepared, by an independent qualified accountant, who does not have to be a Certified Public Accountant, an annual audit of the funds, assets, books and records of the clerk and treasurer thereof, same to be completed and filed at the close of each fiscal year and thereafter, according to the following schedule of populations as fixed by the last Federal Census; in those of more than five thousand (5,000) by July 1, 1969; in those between five thousand (5,000) and three thousand (3,000) by July 1, 1970; in those between three thousand (3,000) and two thousand (2,000) by July 1, 1971; in those between two thousand (2,000) and one thousand (1,000) by July 1, 1972; in those of less than one thousand (1,000) by July 1, 1973. Certified copies shall be filed with the county clerk and the State Auditor within nine (9) months after the close of the fiscal year in accordance with the provisions of Sections 68 Ohio St. 24102 [68-24102] and 68 Ohio St. 24103 [68-24103] of Title 68. The expense of such audit shall be paid from the general fund of the city or town." (Emphasis added) It is therefore the opinion of the Attorney General that your question be answered as follows: A city or town must file certified copies of its audit with the State Auditor within nine months after the close of the fiscal year in which they must first make an audit according to the schedule set out in 11 Ohio St. 20.2 [11-20.2] (1968), and every year thereafter.  (Tim Leonard)